The Honorable Judy Seriale Smith State Representative P.O. Box 213 Camden, Arkansas 71701-0213
Dear Representative Smith:
This official Attorney General's opinion is issued in response to your recent question regarding payment by the City of Camden of a portion of the health insurance premiums for the city's fire and police department retirees.
You have asked:
  (1) Is there anything illegal or unauthorized in the city paying a portion of the health insurance premiums for the city's fire and police department retirees who are not yet eligible for Medicare?
  (2) If the answer to Question 1 is "no," is the city under any obligation to continue to pay the health insurance premiums of retirees who relied on this city policy as a part of their retirement package?
RESPONSE
Question 1 — Is there anything illegal or unauthorized in the city payinga portion of the health insurance premiums for the city's fire and policedepartment retirees who are not yet eligible for Medicare?
This question was recently addressed in Opinion No. 97-131, a copy of which is enclosed. I concluded in that opinion that the city's payment of a portion of the health insurance premiums for the city's fire and police department retirees violates state law, because such payments unlawfully increase or supplement the amount of benefits being received by the retirees in a manner that is contrary to the provisions of A.C.A. §24-11-101 through -830. Such payments are therefore both illegal and unauthorized under the principle that municipalities cannot pass laws that conflict with state law. See Ark. Const., art 12, § 4.
 Question 2 — If the answer to Question 1 is "no," is the city under any obligation to continue to pay the health insurance premiums of retirees who relied on this city policy as a part of their retirement package?
Because I have concluded that the referenced payments are not permissible, it follows that the city clearly is under no obligation to continue such payments.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh